AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT This Amendment, effective on the date set forth below, is entered into by and between Calvert Variable Products, Inc. (formerly “Summit Mutual Funds, Inc.”) and Calvert Investment Administrative Services, Inc. WHEREAS, on December 12, 2008, Calvert Variable Products, Inc. and Calvert Administrative Services Company entered into an administrative services agreement (“Agreement”); and WHEREAS, effective April 30, 2011, Calvert Administrative Services Company changed its name to “Calvert Investment Administrative Services, Inc.”; NOW, THEREFORE, it is hereby agreed that the Agreement is revised to reflect this name change of the administrator to “Calvert Investment Administrative Services, Inc.” Date: March 14, 2012 Calvert Variable Products, Inc. By: /s/William M.
